Robinson, Judge:
After reading Judge BraNNON's note of dissent it seems proper to say:
The owner of the purchase money has power over the at: tachment suit. He is the defendant therein. He may demand trial. He may promptly have the uncertain amount of the lien made certain. Yea, .he may have the attachment released and the lien discharged ty giving a bond to the officer who levied it. Therefore, the dissenting note is particularly in error wherein it refers to the attachment suit as one “over which he has no power.” Equity requires the amount of the lien to be made certain for his benefit as well as for the benefit of the debt- or. He is, equally with the debtor, interested in having an advantageous sale. In. Miller v. Argyle’s Ex’r, 5 Leigh 460, Judges Tucker and Cabell expressly sanction the principle that impediments to a fair sale must be removed. They malee this principle apply to a deed of trust for purchase money regardless of any covenant. Here is eminent authority. None to the contrary is found. And why should the principle apply to an ordinary debt secured by a deed of trust and yet not to a purchase money debt so secured? No covenant or contract is required to invoke the principle as to ordinary debts. Why must there be a covenant .to invoke it as to purchase money?